Title: To James Madison from George Hay, 23 April 1821
From: Hay, George
To: Madison, James


                
                    Sir,
                    Washington. April 23. 1821.
                
                You were good enough when I had the pleasure of being at your house, during the last Summer, to offer me the use of Valen’s commentary on the “Ordonnances de la Marine.” The possession of that work at this time, would be a great accommodation to me. Will you pardon me for asking, that it may be forwarded by the mail to this City?
                I have devoted some time lately to an investigation of the decision and reasoning of the S. Court in the Case of Anderson vs. Dunn; involving the question concerning the power of the H.R. to punish for a Contempt. If you have not attended to this decision, published in the Nat: Intr. you will be amused by looking into it. The decision is erroneous, and the doctrines ultra-federal. Yet they seem to have made no impression here, or indeed any where else.
                I beg leave to offer to Mrs. Madison my most respectful Salutations: and am with the highest respect for yourself Yr. mo: ob. Sr.
                
                    Geo: Hay
                
            